Maeshall, J.1
I concur in tbe answers to tbe questions certified for decision, but dissent, most emphatically, from tbe general exposition of tbe imm.unity statute wbicb precedes tbe treatment of tbe particular points involved.
In view of tbe fact that in recent years there has been apparently great need for a vigorous prosecution and certain punishment of offenders and a significant awakening of appreciation in that regard, we must assume that tbe legislature bad no other purpose in passing tbe immunity statute than to give aid in that respect. In that light, tbe law, as construed in tbe opinion by my brother Dodge, seems to be a most absurd enactment. If tbe legislature bad. devoted tbe most •careful study to tbe subject of bow best to furnish offenders an easy method of escaping tbe consequences of their wrong-fining: of practically, in great measure, paralyzing tbe administration of justice in criminal matters, it could hardly have been more successful, if tbe intent embodied in tbe immunity law is as suggested in tbe opinion on file.
I bad no idea, when tbe opinion was banded down, that it contained what would be considered by trial courts, as it seems will be the case, a most emphatic approval of tbe very •extreme view, I venture to say, expressed by Judge Humphrey in tbe Packers’ Case, 142 Fed. 808, and indicated in tbe quotation from his opinion of tbe federal immunity statute on which ours was modeled. I did not appreciate that tbe court was committed to tbe idea that such statute was intended to, and in fact does, go very much farther than tbe constitutional guaranty against compulsory self-crimination; that its purpose was to go so far beyond tbe scope thereof as *218to not only secure tbe evidence wbicb tbe privilege of silence' would otherwise obscure, but, by affording tbe offender a sort of gratuity, obtain disclosures wbicb, but for moral turpitude,, be could be compelled to make any way: disclosures of mere circumstances so remote as not to fall witbin tbe scope of self-incriminatory evidence. Nothing could have been further' from my thoughts than that tbe legislative purpose was to-make tbe inducement to testify “attractive” by holding out a substitute for tbe constitutional privilege, and a bribe, so to-speak, as to matters beyond its scope as well. I wish, as emphatically as practicable, to express my dissent from any such extreme view. I bad supposed that, with nearly a unanimous voice, it was condemned when the case was decided' preparatory to writing tbe opinion. My brother Dodge,, however, bad a right to suppose that bis treatment of tbe matter was acquiesced in, at least, since no one objected when the-opinion was read. I do not intend by anything said here to criticise my brother in tbe slightest respect. The fault, if' there be any, is not bis. For myself, I confess fault. I did not appreciate what was said in tbe opinion. I did not give-tbe attention thereto that I should have done, though there is a fairly good excuse therefor, wbicb, however, need not be-stated here.
Under tbe circumstances I shall not attempt to discuss the-immunity statute, giving reasons and authorities for the views-I entertain. Some other occasion will doubtless be presented for further consideration of the matter. That I am persuaded to believe by the fact, in part, as I understand it, that there is a radical conflict between the exposition of the law,, from which I dissent, and that in the case decided with it,, opinion by Justice Siebeckee, with which I concur. I shall content myself for now by a mere statement of the conclusions, which I had supposed were in accordance with the idea of a majority, at least, of the members of the court participating in the decision.
*219The purpose of tlie immunity statute was to take the place of the constitutional privilege against self-incriminatory evidence. It was designed to open the doors in just so far as-such privilege would otherwise hold them closed by the right of silence. Its scope, therefore., coincides with such privilege, stopping not short of it, nor going beyond it.
The exposition of the federal statute by Justice Humphbbt in the Packers' Oase, quoted from by my brother Dodge, viewed as applicable to statutes of which ours is a type, I believe, goes altogether too far and will not stand the test which will be applied to it.
(1) The statute does not wipe out the offense about which the witness might have refused to answer. It creates a bar to a prosecution for the offense. The offense with .its attendant moral turpitude is left just the same, but by force of the statute the public is remediless.
(2) The statute is not broader than the constitutional guaranty for which it was intended to be a “substitute.” The very idea of a substitute suggests the limitation of one as that of the other. In other words, that they are equivalents, one being exchanged, by force of the law, for the other.
(3) The statute does not immune because of evidence given other than that of a self-incriminatory character; such as without the statute would be obscured by the constitutional privilege of silence.
(4) Eor the statute to operate there must be evidence under real compulsion, not mere right of compulsion. That is, there must be coercion to the extent of the witness being called to testify under such circumstances that he would be liable to punishment as standing in defiance of the court if he'refused to do so. In that situation only does the law relieve him from the necessity of expressly claiming his privilege. Until the law then lays its hand on the party so that resistance would be a defiance of the court, the statute does not intervene.
*220(5) In tbe term “no person shall be prosecuted or subjected to any penalty for or on account of any transaction, matter, or thing, concerning which he may testify or produce evidence,” etc., the term “transaction, matter, or thing” has reference to any of the designations: to an event of a criminal character. Each is one of a species, a synonym, in great part, for either of the others. The familiar rule noscitur a sociis applies. The evidence spoken of is evidence of an incriminating character, as to a transaction giving rise to a cause of action to punish for a crime, or a thing giving rise to such cause, or a matter giving rise to some such cause, in which the witness participated. It has no reference to any remote circumstance, not in itself a basis for such a cause. In other words, the law contemplates only a situation as regards an event, whether denominated a transaction, a matter, or a thing, where, under the constitutional privilege of silence, the person compulsorily called to testify might refuse to speak, but for removal of the precise danger which such privilege was designed to shield him from. So the statute becomes active whenever and wherever the constitutional privilege would otherwise operate; and its activity ceases when that would otherwise not intervene. It is a substitute, and that only.
These views are substantially in accord, as I understand the matter, with those expressed in the opinion in Rudolph v. State (opinion by Justice Siebecker), post, p. 222, 107 N. W. 466.